Citation Nr: 1713742	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  98-07 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (in effect prior to October 1997) for additional dental disability as the result of VA dental surgery on November 23, 1977, or as the result of subsequent VA dental treatment. 

 
REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from December 1966 to January 1969 in the United States Navy.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 1997 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Ultimately, the RO in St. Petersburg, Florida, has jurisdiction of the case.

This is a paper-based claims folder.  A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.  

In June 2005 and November 2008, the Veteran testified at a Travel Board hearing and at a Central Office hearing, chaired by Veterans Law Judges (VLJs) who have since retired from the Board.  Transcripts of both hearings are associated with the claims folder.  In May 2015, the Board sent the Veteran a letter offering her another hearing before a different VLJ that will ultimately decide this appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016) (the Board member who conducts the hearing will participate in making the final determination of the claim).  However, the Veteran did not respond to this letter.  She did not request another hearing.  As such, according to the terms of the letter, the Board assumes the Veteran does not want another hearing.  Accordingly, the Board will proceed to adjudicate the appeal.  

In July 2001 and January 2005, the Board remanded the section 1151 issue on appeal for further development.  After completion of this development, the case was returned to the Board for appellate review.  

In an October 2011 Board decision, the Board denied the section 1151 issue on appeal.  

The Veteran appealed the Board's October 2011 denial of the section 1151 issue to the United States Court of Appeals for Veterans Claims (Court). 

Pursuant to a June 2013 Memorandum Decision, the Court vacated the Board's decision and remanded the section 1151 issue for further proceedings.  

In June 2009 and February 2011, the Board requested independent medical expert (IME) opinions for the section 1151 issue on appeal.  38 C.F.R. § 20.901(d) (2016); see 38 U.S.C.A. §§ 5109(a), 7109(a) (West 2014).  Moreover, in July 2014 and April 2016, the Board requested specialist medical opinions from the Veterans Health Administration (VHA) for the section 1151 issue on appeal.  38 C.F.R. § 20.901(a) (2016); see 38 U.S.C.A. §§ 5109(a), 7109(a) (West 2014).  

The IME medical opinions, dated in August 2009 and February 2011, have been associated with the claims folder.  

The VHA medical opinions, dated in January 2015 and September 2016, have also been associated with the claims folder.  

As required by VA law and regulation, in September 2016, the Board provided the Veteran and her representative copies of the VHA medical opinions and afforded her time to respond with additional evidence or argument.  See 38 C.F.R. § 20.903 (2016).  In December 2016, the Veteran submitted argument in the form of an Informal Hearing Presentation (IHP).  

The case has now returned to the Board so that it can adjudicate the section 1151 issue on appeal.


FINDINGS OF FACT

1.  There is an approximate balance of favorable and unfavorable evidence as to whether the Veteran has additional dental disabilities as the result of VA dental surgery performed on November 23, 1977, and as the result of subsequent VA dental treatment.

2.  These additional dental disabilities subject to section 1151 compensation in the present case are potentially compensable and can be rated under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  They include temporomandibular joint (TMJ) disease, further dental malocclusion, and damaged teeth and gums with the inability to have dentures or prosthetic replacements with certain teeth.  


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the criteria are met for entitlement to additional dental disability as the result of VA dental surgery performed on November 23, 1977 and VA follow up care, for purposes of receiving VA dental treatment for a compensable dental condition ("Class I" eligibility).  38 U.S.C.A. §§ 1151, 1712, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.381, 4.150, 17.161(a) (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant section 1151 claim for additional dental disability.  However, the Veteran was provided adequate VCAA notice for the section 1151 issue (in effect prior to October 1997) in letters dated in August 2001, December 2001, April 2003, and July 2006.  

In an event, in the decision below, the Board has granted the Veteran's claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.  Therefore, the benefits sought on appeal have been granted in full. Accordingly, regardless of whether the notice and assistance requirements have been met with regard to this issue, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Section 1151 Law

As the Veteran's compensation claim under 38 U.S.C.A. § 1151 was received in January 1997, the version of 38 U.S.C. A. § 1151 in effect prior to October 1, 1997 and implementing regulations at 38 C.F.R. § 3.358 are applicable (requiring only that additional disability be "the result of" VA hospital care, medical or surgical treatment, or examination).  See Brown v. Gardner, 115 S. Ct. 552 (1994).  See also VAOPGCPREC 40-97 (December 31, 1997).  

Prior to October 1, 1997, if a veteran suffers an injury or an aggravation of an injury as a result of VA hospitalization or medical or surgical treatment, not the result of her own willful misconduct, and the injury or aggravation results in additional disability or death, then VA compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 1991) (emphasis added).   

The implementing regulation provides that, in determining whether additional disability exists, the veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the physical condition subsequent thereto.  With regard to medical or surgical treatment, the veteran's physical condition prior to the disease or injury is the condition that the medical or surgical treatment was intended to alleviate.  38 C.F.R. § 3.358(b)(1) (2016).

With regard to additional disability, compensation is not payable if the additional disability or death results from the continuance or natural progress of the disease or injury for which the training, treatment, or hospitalization was authorized, unless VA's failure to exercise reasonable skill and care in the diagnosis of treatment of the disease or injury caused additional disability or death that probably would have been prevented by proper diagnosis or treatment.  38 C.F.R. § 3.358(b)(2).   

With regard to causation, the additional disability or death must actually result from VA hospitalization or medical or surgical treatment, and not merely be coincidental therewith.  In the absence of evidence satisfying this causation requirement, the mere fact that aggravation occurred will not suffice to make the additional disability or death compensable.  38 C.F.R. § 3.358 (c)(1), (2) (2016).  

With regard to causation, compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the veteran, or, in appropriate cases, the veteran's representative. "Necessary consequences" are those that are certain to result from, or were intended to result from, the medical or surgical treatment provided. Consequences otherwise certain or intended to result from a treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would in fact be administered.  38 C.F.R. § 3.358(c)(3) (2016).  

In summary, for section 1151 claims filed prior to October 1, 1997, the provisions of 38 U.S.C.A. § 1151 only require that there be a causal connection between the VA medical care or VA surgical treatment and the injury.  That is, neither evidence of an unforeseen event, nor evidence of VA negligence, is necessary in order for the section 1151 claim to be granted.  It is an easier standard for the Veteran to meet than the more recent section 1151 standard.    

There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Board will assess the competence and credibility of lay statements as well.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

In determining whether compensation is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Background Facts and Contentions

The Veteran maintains that compensation is warranted under 38 U.S.C.A. § 1151  (in effect prior to October 1997) for additional dental disability caused by VA dental or surgical treatment.  She argues that the oral dental surgery performed by VA in November 1977 resulted in additional disability, specifically TMJ and limited motion of the jaw, further dental malocclusions, gum problems, fractured and loose teeth, and the inability to have dentures or prosthetic replacements for certain teeth.  The Veteran filed an original claim in January 1997 for compensation under 38 U.S.C.A. § 1151.  The Veteran acknowledges she was born with an under bite (class III malocclusion) and that this condition existed prior to the VA surgery.  

But she contends that the November 1977 VA dental surgery and VA's failure to subsequently fix the condition actually aggravated her overbite, and caused increased pain, jaw problems, nerve problems, fractured teeth, gum disease, and loose and painful prostheses.  The VA surgery caused additional dental malocclusions resulting in greater wear and tear on the Veteran's teeth and jaw, which could have been prevented with better VA post-surgical treatment.  She says she was promised post-surgery VA treatment by the VA surgeon, but never received much VA treatment thereafter.  She is now on a soft diet and has difficulty eating due to her dental problems.  She has had to undergo root canals, which she did not have prior to the surgery.  The VA surgery in question in November 1977 was a LeFort I osteotomy and bone graft.  The Veteran says that VA promised to provide braces, crowns, and bridges as part of a post-surgery VA treatment plan, but failed to follow through.  The Veteran indicates she is now unable to use certain prosthetic solutions or dentures or dental implants on certain teeth due to altered sensations on the palate by way of nerve damage from the VA surgery.  Prior to the VA surgery, the Veteran claims she was told that if she were to lose her teeth, she would still be able to wear dentures.  But she maintains that the VA surgery in November 1977 prevented this outcome.  She believes she also developed a teeth clenching habit subsequent to her VA surgery that cracked and chipped her teeth.  In short, she asserts the November 1977 VA dental surgery and improper follow up treatment from VA caused additional dental disability or permanently worsened the dental problems already present.  
 
With regard to the VA surgery in question, the evidence of record shows that the Veteran was admitted to VA Oral Surgery Service in November 1977.  She complained that her jaw stuck out too far, her teeth did not come together correctly, and she experienced facial muscle pain. The pertinent findings were a class III malocclusion, fillings and root canals, and some missing teeth.  The day prior to VA oral surgery, she received an oral restoration of tooth 32 and a temporary filling of tooth 17.  On November 23, 1977, a bone graft was obtained from the Veteran's right iliac crest and a VA LeFort I osteotomy was performed by VA.  The VA dental surgery in question was complex, and the VA surgical report confirms that the surgery lasted for over seven hours.  Moreover, during surgery, it was noted that the mandibular arch bar had been placed upside down, and was left as it was as the outcome was determined not to have been compromised.  There were no reported immediate post-surgical complications.  The record shows that the Veteran signed a document that indicated she was advised of the proposed procedure, attendant risks involved, and expected results.  (The consent document, itself, is not in the record). 

After the VA oral surgery in November 1977, the record shows that beginning in February 1978, the Veteran's dental care was taken over by the Medical College of Georgia, School of Dentistry, which provided orthodontic and prosthetic work.  As indicated in a July 1978 notation, the Veteran's case was discussed with a VA doctor.  In August 1978, the Veteran evidently had a maxilla infection, as bridges were withheld until the maxilla was healed in September 1978.  VA never at any point officially authorized this treatment.  

Further work was undertaken in 1982 and 1983 in regard to orthodontia.  Splints, appliances, and sonicator treatment were tried.  Her dental problems were noted to be severe.  In December 1982, following an examination, it was noted that the Veteran had internal derangement and a systemic problem of osteomalacia secondary to pseudo hypoparathyroidism (reactive hypoglycemia), and that the plan involved an anterior splint and possible TMJ surgery.  She was seen every two weeks or so for TMJ treatment.  In May 1983, the Veteran was still having pain and clicking, and subsequently it was noted that more endocrine tests were done.  In July 1983, she had no clicking, felt that she had been helped with TMJ problems, but was still having systemic problems.  She had to stop treatment for her dental problems after 1983 because she could no longer afford it.  

In October 1995 the Veteran saw a private dentist for jaw pain, molar problems, clenching, headaches, and general tooth pain.  Her bite was not aligned and she needed occlusion adjustment.  She was not able to get the necessary treatment for financial reasons.  VA records indicate in June 1997 that the Veteran presented for a routine checkup.  She mentioned that she had not had her teeth cleaned in 10 years because she was not eligible for teeth cleaning through the VA.  At an August 2002 VA dental examination, the Veteran exhibited symptoms of TMJ.  In 2003 and in 2004, records from Eatonville Family Dentists show, among other things, fractured teeth.  In October 2004, Dr. O.M., DMD, diagnosed nontraumatic muscle contraction headaches, parafunctional habits of clenching and bruxism as the source of the condition, decreased range of motion, internal derangement with reduction on the right and left, and bilateral TMJ osteoarthritis, synovitis, and capsulitis.  In regard to dentition, there was a class I occlusion.

Notably, VA has already awarded the Veteran section 1151 compensation for the following disabilities resulting from her November 1977 VA dental surgery:  residual post-surgical neuralgia and numbness, rated as 10 percent disabling, and sinusitis with headaches and facial pain, also rated as 10 percent disabling.  See March 1997 and December 2005 rating decisions; November 2005 Board decision.  Specifically, clinical findings from an August 2002 VA examination report showed numbness to the temple radiating above the upper lip and inconsistent pain brought upon by palpation to the face.  The VA examiner diagnosed post-surgical neuralgia and multiple nerve distributions.  Nevertheless, the Veteran has continued her appeal for 1151 compensation for additional dental disabilities. 


IV.  Analysis of Section 1151 Dental Claim 

Upon review of the evidence of record, entitlement to § 1151 compensation is warranted in the present case.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2016). 

Outpatient dental services and treatment will be furnished only under specified circumstances.  38 U.S.C.A. § 1712(a)(1) (West 2014); 38 C.F.R. § 17.161 (2016).  A veteran may be entitled to service connection for noncompensable dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2015).  Simply stated, such disabilities, while they may receive treatment by VA, do not receive compensation by VA.  When applicable, a determination will be made as to whether the noncompensable dental condition is due to a combat wound or other service trauma, or whether a veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(a).  The significance of finding a noncompensable dental condition is due to service trauma is that a veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c) (referred to as "Class II(a)" eligibility).  

However, in the present case, the Veteran contends that she has a compensable dental disability.  Under VA regulations, VA compensation is available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, limited motion of the temporomandibular articulation, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  

Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id. 

Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met, as already discussed above.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2016).

The significance of a veteran having a service-connected compensable dental disability or condition from VA is that the Veteran may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making an application for treatment and no restriction as to the number of repeat episodes of treatment.  38 C.F.R. § 17.161(a) (referred to as "Class I" eligibility).  This is the essence of what the Veteran seeks in the present case - "Class I" eligibility from VA for her dental problems.  

The record is mixed and reflects several favorable and unfavorable medical opinions with regard to the central issue in this case - whether the Veteran has additional dental disability caused or aggravated by her November 1977 VA dental surgery and lack of appropriate follow up treatment.  In any event, there is evidence of record in support of the required elements of the section 1151 claim - additional dental disability and causation.  See 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2016).

Upon review of this evidence, the Board concludes that the evidence of record is equally balanced in finding that the Veteran has additional dental disability resulting from her November 1977 VA dental surgery and lack of appropriate follow up treatment.  These additional dental disabilities are potentially compensable and can rated under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916, and include TMJ disease, further dental malocclusion, and damaged teeth and gums with the inability to have dentures or prosthetic replacements with certain teeth.  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When VA undertakes to provide a medical examination or opinion, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim ..., he must provide an adequate one....").  An examination or opinion is adequate if it is "thorough and contemporaneous," considers the Veteran's prior medical examinations and treatment, and "describes the disability ... in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical examination report or opinion must also "contain not only clear conclusions with supporting data but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board errs by relying on an inadequate opinion.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

With regard to favorable evidence, in October 2004, at an ear, nose, and throat (ENT) surgery consult, a VA staff physician diagnosed facial pain, bilaterally, TMJ pain secondary to facial surgery to correct mid-facial birth deformity, mid-facial hypoesthesia, and TMJ pain.  There was no indication that the physician reviewed the Veteran's pre- and post-surgery records.

With regard to favorable evidence, in July 2005, T.H., DDS, in a private opinion, indicated that he examined the Veteran, who gave a long and involved history of maxillofacial surgery and restorative work that was done at the University of Georgia, which apparently had some success but she had complained of various type of TMJ pain, facial pain, sinus pain, and temporal pain since then.  The Veteran related that she had pain in the upper and lower anterior teeth on closure, had an awareness of the anterior contact of her maxillary incisor teeth, and had a feeling that her jaw had a limited movement from centric occlusion.  A two-year old panoramic radiograph appeared to be within normal limits.  During examination, vapocoolant spray was applied to the muscles of mastication and the cervical spine, and it completely eliminated the Veteran's complaint of pain.  The diagnosis was a myofascial component of pain secondary to long-term myospasm of the cervical musculature and a dental malocclusion.  The private dentist recommended certain dental treatment and physical therapy, which the private dentist stated was a direct result of the reported VA surgical procedure done in 1977 and the ensuing prosthetic procedures that over time had changed to the extent that the Veteran now had an unsatisfactory occlusion.  There was no indication that the dentist reviewed the Veteran's pre- and post-surgical records.

The Board adds that the VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.  

With regard to favorable evidence, in December 2006, a VA staff dentist reviewed the claims files and examined the Veteran.  The diagnosis was chronic oral problems due to prior surgeries, referring to both the November 1977 VA LeFort I osteotomy as well as a Caldwell Luc sinus surgery a short time later.  The VA dentist stated that the Veteran had chronic TMJ disorders, nerve damage, altered sensations, trigeminal neuralgia, chronic sinus infections, and a permanent numb upper lip, burning tongue and painful sensations on the hard palate, which would affect the Veteran's function and quality of life.  In an addendum statement, dated in September 2007, the VA dentist stated that it was at least as likely as not that the Veteran had additional dental disability resulting from the LeFort I osteotomy in November 1977, namely, permanent nerve damage and altered sensations, trigeminal neuralgia, permanent numb upper lip, chronic sinus infections, and painful sensations on the hard palate.  The VA dentist stated that the Veteran's condition warranted additional dental disability because the Veteran had loss of function and problems with replacement prosthesis. 

The above medical opinions, although flawed in some respects, lend some probative support to the Veteran's section 1151 claim.

In contrast, with regard to the unfavorable evidence, in an August 2009 IME opinion, a university professor (DDS, MS) in the department of oral and maxillofacial surgery, reviewed the claims files and expressed the opinion that the Veteran's current dental complaints were unrelated to the jaw surgery in 1977. Rationale was provided only in regard to the complaints of fractured teeth and TMJ. Further, there was no opinion as to whether any of the complaints were manifestations of the service-connected post-surgical neuralgia and numbness because of the oral surgery in November 1977.

With regard to the unfavorable evidence, in February 2011, the chief of a division of oral and maxillofacial surgery at a medical center, who also served as a University Professor of Dental Medicine (DDS), reviewed the claims files and expressed a second IME opinion with regard to each of the claimed additional dental disabilities - TMJ, malocclusion, gum problems, fractured and loose teeth, loss of masticatory function, and inability to have dentures or prosthetic replacements.  The IME physician in oral and maxillofacial surgery expressed the opinion that none of the disabilities was related to the surgery performed by VA in 1977 or to follow-up treatment by VA.  This IME physician explained that the Veteran had other conditions - osteomalacia, pseudo hyperparathyroidism, seizure disorder, and apparent jaw clenching - which were factors in the development of TMJ pain, internal joint derangements, tooth movement and damage, and gum problems.  This IME physician noted the effect of abnormal or lack of tooth brushing habits on current gum health, and the consequences of failing to follow up on splint and TMJ therapies, albeit secondary to financial issues.  The IME physician also stated that the current dental disabilities were not due to or the result of the service-connected post-surgical neuralgia and numbness from the oral surgery in November 1977, because the conditions were due to the other factors previously mentioned.  In the opinion, the IME physician referred to medical and dental records in the file to include photographs taken from the Medical College of Georgia.

The Board observes that this February 2011 IME opinion is the most detailed medical opinion of record.  However, the Court in its June 2013 Memorandum Decision eviscerated the import and probative value of this IME medical opinion.  Specifically, the Court found that the February 2011 IME opinion did not explain what the etiology of the Veteran's TMJ was, or her loss of masticatory function.  The Court also remarked that the February 2011 IME opinion drew no clear conclusion accompanied by a supporting statement explaining how the Veteran's current malocclusion does not relate to her VA treatment.  The Court made a similar finding as to the Veteran's gum abnormalities.  As to the etiology of the Veteran's damaged teeth, the Court commented that the February 2011 IME opinion involved "much equivocation," and may be based on an inaccurate factual premise.  In addition, the Court indicated the February 2011 IME opinion did not adequately explain its conclusion that the Veteran's claimed inability to use dentures or other prostheses is not likely related to her 1977 VA surgery.  The Court concluded that the February 2011 IME opinion was inadequate because the IME physician made a number of speculative statements, he may have relied on an inaccurate factual premise, he has not stated clear conclusions or identified supporting data, he had not connected conclusions and data with a reasoned medical explanation, and he had not given the Board sufficient detail about the Veteran's dental disorders.  In summary, the Court made it impossible for the Board to utilize the February 2011 IME opinion to deny the section 1151 claim.  

With regard to the unfavorable evidence, a January 2015 VHA opinion from a Board-Certified Oral Surgeon assessed there was no worsening of an existing condition as a result of VA's 1977 surgery and follow up treatment.  In fact, the VA surgery delayed the onset of her inevitable symptoms.  The Veteran's present dental symptoms are due to her preexisting condition.  There was no clinical data to support the contention that VA failed to exercise reasonable care in the diagnosis and treatment of the Veteran's existing dental condition, or that such failure caused additional disability that would have been prevented by proper diagnosis and treatment.  The January 2015 VHA examiner added that any consequences that may have occurred as a result of VA surgical or dental treatment are either not verifiable, non-existent, or not connected to such surgery.  

However, the probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 18, 22 (2007).  In addition, a medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   Finally, the Court has held that a VA medical examiner's conclusions were of "questionable probative value" when the examiner failed to consider certain relevant  information.  Mariano v. Principi, 17, Vet. App. 305, 312 (2003).  In light of the above caselaw, the Board finds this January 2015 VHA opinion is entitled to only limited probative value.  It is short on detail or a discussion of the clinical data and evidence of record.  It renders definitive conclusions, but without detailed rationale.  It also did not discuss any of the favorable evidence of record.  

With regard to the unfavorable evidence, a September 2016 VHA opinion from an associate professor and director of predoctoral education and dentist at Virginia Commonwealth University provided some discussion of the Veteran's dental history from the claims folder.  The VHA examiner concluded there was no evidence of aggravation of the Veteran's dental disabilities by the VA surgery or follow up treatment.  The VHA examiner found that the Veteran's dental treatment after the surgery was "common experience for most dental patients."  However, once again, in light of the above caselaw, the Board finds this September 2016 VHA opinion is entitled to only limited probative value.  It is short on detail or a discussion of the clinical data and evidence of record.  It renders definitive conclusions, but without detailed rationale.  It also did not discuss any of the favorable evidence of record.  

As currently codified, VA law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Based on the foregoing, the Board finds that there is an approximate balance of positive and negative evidence on the section 1151 issue on appeal.  Certain elements of both the positive and negative medical opinions in this case are probative.  Both sets of evidence have respective strengths and weaknesses.  In such situations, the benefit of the doubt is resolved in the Veteran's favor, especially since this case has been pending for many years.    

Given the law and the medical and lay evidence of record, the Board is compelled to grant the Veteran the benefit of the doubt and allow compensation under the provisions of 38 U.S.C.A. § 1151 for additional dental disability as the result of VA dental surgery performed on November 23, 1977, and as the result of subsequent VA dental treatment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In granting the section 1151 claim here, the Board emphasizes that the standard of proof is "unique" to the VA adjudicatory process, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits. Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

These additional dental disabilities subject to section 1151 compensation in the present case are potentially compensable and can be rated under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  They include TMJ disease, further dental malocclusion, and damaged teeth and gums with the inability to have dentures or prosthetic replacements with certain teeth.  As such, the Veteran is eligible for a  compensable dental condition ("Class I" eligibility).  See 38 C.F.R. § 17.161(a).  

The significance of a veteran having a service-connected compensable dental disability or condition from VA is that the Veteran may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making an application for treatment and no restriction as to the number of repeat episodes of treatment.  38 C.F.R. § 17.161(a) (referred to as "Class I" eligibility).  In order to effectuate the present award of VA dental compensation by way of section 1151, the RO may schedule the Veteran for a new VA dental examination to determine the precise nature and severity of the Veteran's current dental disabilities.  See 38 C.F.R. § 17.160(e).  


ORDER

Subject to the provisions governing the award of monetary benefits, compensation under the provisions of 38 U.S.C.A. § 1151 for additional dental disability as the result of VA dental surgery performed on November 23, 1977, and as the result of subsequent VA dental treatment, is granted.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


